DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment to the claims in the Response After Final Office Action filed 09/29/2021 has been entered. Applicant’s amendments and arguments have overcome the 35 USC 103 rejections presented in the Final Office Action mailed 06/08/2021. 
Status of the Claims
	Claims 1, 3-5, 7-9 and 11-19 remain pending
	Claim 1 is amended
	Claims 2, 6 and 10 are cancelled
In view of the amendments and Applicant’s arguments filed 09/29/2021, the following is an examiner’s statement of reasons for allowance.
 
Allowable Subject Matter
Claims 1, 3-5, 7-9 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 requires a dummy plate used in the manufacture of laminated metallic armatures bodies, wherein permanent magnets are inserted in a plurality of magnet-insert holes formed in a laminated iron core and secured by injecting 
The closet prior art is represented by the prior art of record of Ishimatsu (English Translation of JP-2012223024-A), Mizutani et al. (US Pat. No. 7,960,885 B2) and Yoshida et al. (US Publication 2017/0117781 A1). Ishimatsu discloses a dummy plate (“cull plate”), having a gate hole (68, 91), arranged so as to partially overlap with at least two magnet-insert holes in a plan view of the dummy plate and the laminated iron core ([0036], lines 4-6), that fills a pair of the magnet insertion holes, see  Fig. 11 and [0051] - [0052]. Mizutani discloses laminated rotors and methods of manufacturing the same (Col. 1, ll. 7-10). Yoshida discloses methods of manufacturing laminated core bodies having a plurality of magnet-insert holes arranged side by side in a circumferential direction (Abstract), as well as an embodiment, wherein a plurality of magnet-insert holes are arranged side by side in a radial direction (see FIG. 9). 
However, none of the prior art of record of Ishimatsu/Mizutani/Yoshida – taken alone or in combination – discloses or render as obvious, a dummy plate, wherein a plurality of magnet-insert holes in the dummy plate includes at least two magnet-insert 
Similarly, independent claim 5 (a dummy plate), claim 9 (a method of manufacturing an armature) and claim 13 (a dummy plate and laminated iron core assembly), all requires a dummy plate having a plurality of magnet-insert holes, wherein a gate hole is arranged partially overlapping with the at least two magnet-insert holes on a line segment connecting the at least two magnet-insert holes at the shortest distance in the plan view of the dummy plate and the laminated iron core. 
For the reason stated above, independent claims 1, 5, 9 and 13 are found allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712